x T^IiE Defendants having returned the Bodies with the Caufe &c. “ That they are the Negro Slaves ol *29£í the faid Defendants of the Eft a te of their Inteftatc, “ and that they have Plight to hold them as fiich, during iC Life/'7' and thereof having tendered an Iflue to the Country, and prayed that the fame might be tried by a Jury of the Country.
The Court confidering that this Point vas fully argu . ed and determined by them in the Cale oi the bittc a • gainil Jolhua Farley, November Term 3ait, do rdute to hear any Argument thereupon, and do direct that the Carde he opened and heard before the Court in the tifuai Marnier; whereupon,
The Court having heard the Return filed and Evidence and Allegations of the Parties, do order, on Motion oí Air- Leake, Attorney for the faid Adminiftrators, that the laid Abraham and Dolley be remanded into the Cuf-tody of the faid Adminiftrators.